Citation Nr: 1044522	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  10-31 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for malaria.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disorder, including arthritis (also claimed as a bilateral knee 
condition).

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for dizziness and Japanese 
beetle shot.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral leg 
disorder.

5.  Entitlement to service connection for bilateral hand 
numbness, including as secondary to claimed arthritis of the 
bilateral knees (also claimed as a bilateral knee condition) and 
a claimed back disorder.

6.  Entitlement to service connection for a respiratory disorder, 
including as secondary to a bilateral leg disorder.

7.  Entitlement to service connection for basal cell carcinoma 
(also claimed as a skin condition), including as secondary to 
claimed arthritis of the bilateral knees (also claimed as a 
bilateral knee condition) and a claimed back disorder.

8.  Entitlement to service connection for hypertension, including 
as secondary to claimed arthritis of the bilateral knees (also 
claimed as a bilateral knee condition) and a claimed back 
disorder.
 
9.  Entitlement to service connection for bilateral wrist 
numbness, including as secondary to claimed arthritis of the 
bilateral knees (also claimed as a bilateral knee condition) and 
a claimed back disorder.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for a colon disorder (also 
claimed as diarrhea), including as secondary to claimed arthritis 
of the bilateral knees (also claimed as a bilateral knee 
condition) and a claimed back disorder.
 
12.  Entitlement to service connection for a prostate disorder, 
including as secondary to claimed arthritis of the bilateral 
knees (also claimed as a bilateral knee condition) and a claimed 
back disorder.

13.  Entitlement to service connection for diabetes mellitus, 
type II, including as secondary to claimed arthritis of the 
bilateral knees (also claimed as a bilateral knee condition) and 
a claimed back disorder.
 
14.  Entitlement to service connection for a back disorder, 
including as secondary to claimed arthritis of the bilateral 
knees (also claimed as a bilateral knee condition) and a claimed 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1950 until August 
1953.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2009 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for bilateral hand numbness, a 
respiratory disorder, basal cell carcinoma, hypertension, 
bilateral wrist numbness, tinnitus, a colon disorder, a prostate 
disorder, diabetes mellitus, a back disorder, and a bilateral 
knee disorder; and to reopen claims for service connection for 
malaria, dizziness and Japanese beetle shot, and a bilateral leg 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



[Continued on the next page]  
FINDINGS OF FACT

1.  A final July 2003 rating decision denied a claim for service 
connection for a bilateral knee disorder.  

2.  The evidence associated with the claims file since the July 
2003 final denial relates to an unestablished fact necessary to 
substantiate the claim for service connection for bilateral knee 
disorder.  


CONCLUSIONS OF LAW

1.  The July 2003 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the July 2003 rating decision is new 
and; the claim of entitlement to service connection for a 
bilateral knee disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service 
connection for a bilateral knee disorder.  In view of the Board's 
decision to reopen the Veteran's claim, a discussion of VA's 
duties to notify and assist in regards to that claim is 
unnecessary.

Merits of the Claim
 
The Veteran seeks to reopen a previously denied claim for service 
connection for a bilateral knee disorder.  A review of the record 
indicates that the Veteran was previously denied service 
connection for that disorder in a July 2003 rating decision.  The 
Veteran did not file a Notice of Disagreement and the rating 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).   

The RO appears to have reopened the Veteran's claim.  However, 
the question of whether new and material evidence has been 
received to reopen a claim must be addressed by the Board 
regardless any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA may 
then proceed to the merits of the claim on the basis of all of 
the evidence of record.

The evidence of record at the time of the original May 2000 
rating decision consisted of service treatment records, which did 
not indicate any complaints of, or treatment for, any knee 
disorders.  VA outpatient treatment records generally indicated 
numerous x-rays finding degenerative changes to the knees, as 
indicated in September 1993 and April 1993.  No medical opinions 
were of record regarding the etiology of the Veteran bilateral 
knee disorder.  

A May 2000 rating decision denied service connection for a 
bilateral knee disorder.  The RO found that the service treatment 
records were negative for any findings regarding a bilateral knee 
disorder and that VA medical center (VAMC) records indicated 
diagnoses of bilateral degenerative joint disease of the knees.  
The RO found that the evidence failed to establish a relationship 
between the knees and any disease or injury in service and that 
it did not manifest to a compensable degree within 1 year of his 
discharge from service.  The RO found the claim to not be well-
grounded.

Subsequent to the May 2000 rating decision, a March 2001 letter 
noted that the Veterans Claims Assistance Act of 2000 (VCAA) had 
been passed and indicated that the RO would review his claim 
again.  

The Veteran received a VA examination for the knees in May 2001.  
The examiner noted that the Veteran reported knee pain in 
service, while climbing mountains, and that the problem has been 
getting progressively worse.  The examiner diagnosed him with 
degenerative arthritis of both knees, left more severe than 
right.  No medical opinion as to the etiology of the knee 
disorders was provided.

A May 2001 rating decision denied service connection for 
bilateral knee disorder, finding that the arthritis of the knees 
was not caused by service and did not begin in service.  

The Veteran filed another claim for service connection in March 
2003, which was denied by a July 2003 rating decision.  At that 
time, new VA medical records indicate continued complaints of, or 
treatment for, the knees, including an April 2003 total 
replacement of the left knee, as indicated in a May 2003 record.  
No medical etiology opinion evidence was added to the record.

The July 2003 rating decision denied the Veteran's claim because 
no new and material evidence was submitted.  The RO noted the 
evidence was not material as it did not indicate that the Veteran 
was diagnosed with a knee disorder within a year of his discharge 
from service.

In his current attempt to reopen the claim, the Veteran has also 
filed additional personal statements of chronic knee pain.  The 
Veteran also submitted a letter from VA physician J.M., dated in 
August 2007, wherein she opined that the Veteran's current knee 
condition is as likely as not to have developed as a result of 
intense trauma endured while in service.

The evidence submitted since the July 2003 rating decision is 
new, in that it was not previously of record, the newly submitted 
evidence is also material.  The newly associated evidence, namely 
the August 2007 letter, provides medical evidence attributing the 
Veteran's claimed bilateral knee disorder to his active service.  

The evidence received since the July 2003 rating decision 
contains credible medical evidence indicating that the Veteran 
has a bilateral knee disorder related to service.  Therefore, the 
additional evidence received is "material" since it relates to 
an unestablished fact necessary to substantiate the claim.  
Accordingly, the Board finds that the claim for service 
connection is reopened. 


ORDER

New and material evidence having been submitted, the Veteran's 
request to reopen the claim for entitlement to service connection 
a bilateral knee disorder is granted.  The appeal is granted to 
this extent only.  


REMAND

In his June 2008 claim statement, the Veteran reported that he 
was injured by a grenade to his upper body, which caused some of 
his claimed conditions.  He also claimed that his colon disorder, 
prostate disorder, diabetes mellitus, back disorder, bilateral 
hand numbness, tinnitus, respiratory disorder, and basal cell 
carcinoma developed as "secondary conditions."    In an undated 
Report of Contact, the RO noted that the Veteran reported that 
all his conditions were due to his bilateral knee surgery and leg 
condition, including a new claim for hypertension.

In June 2008, the Veteran reported that he had been attending the 
Miami VA hospital.  Although the April 2009 rating decision and 
May 2010 Statement of the Case report that evidence reviewed 
included VAMC treatment records from Miami, from July 2007 until 
March 2009, those records are not associated with the claims 
file.  Additionally, the Board notes that the last VA medical 
records associated with the claims file are from July 2003, 
several years before the July 2007 record noted by the RO.  
Furthermore, the Veteran reported to the RO, in a March 2010 
Report of Contact, that he had been in the hospital recently, 
which would be after the July 2007 records mentioned by the RO.  
As such, the record indicates that additional VA medical records 
exist that are not associated with the claims file.  VA must 
assist a claimant in obtaining evidence necessary to substantiate 
a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO/AMC 
should obtain and associate with the claims file all outstanding 
VA medical records relating to the Veteran's claims since July 
2003.  

In regards to the claims for service connection for a bilateral 
knee disorder and back disorder, an August 2007 letter from VA 
physician J.M., dated in August 2007, included the examiner 
opining that the Veteran's current knee and back disorders 
developed as a result of intense trauma endured while in service.  
The record does not indicate what evidence was examined in 
regards to making that opinion, or if the Veteran was examined in 
making that opinion.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with a veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.
 
The Veteran is able to report symptoms, but not make causation 
determinations.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  
As such, he is able to testify as to the claimed chronicity of 
pain since service.

There is currently no medical evidence clearly and adequately 
addressing whether the Veteran's current diagnoses of 
degenerative changes to the spine and knees is due to and/or has 
continued since service.  The Board finds that a VA examination 
is warranted to determine whether the Veteran currently suffers 
from any diagnosed back and knee disorders that are etiologically 
related to his service.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.   The RO/AMC shall obtain all 
unassociated VA medical records from July 
2003 to the present, including the 
Veteran's reported 2010 hospitalization.  

If the RO/AMC is unable to obtain the 
medical records, the RO/AMC will provide 
the Veteran with written notice of that 
fact and associate that information with 
the claims file. 

2.  After the requested medical records 
have been associated with the claims file, 
the RO/AMC shall arrange for the Veteran 
to undergo an appropriate VA examination 
to determine the nature, extent, onset, 
and etiology of any back disorder and 
bilateral knee disorder found to be 
present.  

The claims folder should be made available 
to and be reviewed by the examiner.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  
The examiner shall opine as to whether it 
is at least as likely as not (that is, at 
least a 50 percent or more degree of 
probability) that any back disorder and/or 
bilateral knee disorder found to be 
present had its onset in, was aggravated 
by, or is otherwise related to service.  

In discussing his/her opinions, the 
examiner should acknowledge the Veteran's 
lay statements of record relating to the 
onset of the Veteran's disorders, as well 
as the medical evidence of record, 
including service treatment records.  The 
rationale for all opinions expressed 
should be provided in a legible report.

3.  When the development requested has 
been completed, the case shall again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  The RO/AMC should 
determine if any additional development, 
such as a VA examination, is necessary 
based on the additional evidence in 
regards to the claimed disorders.

If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


